ORDER

PER CURIAM:
AND NOW, this 31st day of January, 1996, there having been filed with this Court by Jeffrey R. Chodorow his verified Statement of Resignation dated November 28, 1995, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Jeffrey R. Chodorow be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, *291if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.